       1:19-cv-03533-JD-SVH   Date Filed 02/23/21   Entry Number 119   Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

    Joshua Lee Phillips,                  )     C/A No.: 1:19-3533-TLW-SVH
                                          )
                     Plaintiff,           )
                                          )
         vs.                              )
                                          )
    Officer Thomas Pattman; Officer       )
    Landry; Officer Cummings; Nurse       )                 ORDER
    Birchmoore; Nurse White; Mental       )
    Health Counselor Harris; Warden       )
    Michael Stephan; Deputy Warden        )
    Brandi Lathan; and Mental Health      )
    Doctor Taresa Torres,                 )
                                          )
                     Defendants.          )
                                          )

         Plaintiff, proceeding pro se and in forma pauperis, brought this action

alleging violations of his constitutional rights by Defendants. On January 15,

2021, Defendants 1 filed motions for summary judgment. [ECF Nos. 112–114]. As

Plaintiff is proceeding pro se, the court entered an order pursuant to Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), advising him of the importance of the

motions and of the need for him to file an adequate response(s) by February 17,




1The only defendant who has not filed a motion for summary judgment is Nurse
White, whom Plaintiff has not properly served and who has not appeared in this
action. Plaintiff was advised by order dated January 14, 2020, unserved
defendants may be dismissed as parties if they are not timely served. [ECF No.
13]. After two attempts, Plaintiff has failed to serve White, and the undersigned
will recommend she be dismissed.
     1:19-cv-03533-JD-SVH    Date Filed 02/23/21   Entry Number 119   Page 2 of 2



2021. [ECF No. 115]. Plaintiff was specifically advised that if he failed to respond

adequately, the motions may be granted.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Plaintiff has failed to respond to Defendants’ motions. As

such, it appears to the court that he does not oppose the motions and wishes to

abandon this case. Based on the foregoing, Plaintiff is directed to advise the court

whether he wishes to continue with this case and to file a response(s) to the

motions by March 9, 2021. Plaintiff is further advised that if he fails to respond,

the undersigned will recommend this case be dismissed for failure to prosecute.

See Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.


February 23, 2021                            Shiva V. Hodges
Columbia, South Carolina                     United States Magistrate Judge




                                         2
